Title: V. The Ordinance of 1784, 23 April 1784
From: Continental Congress
To: 


          CONGRESS resumed the consideration of the report of a committee on a plan for a temporary government of the western territory, which being amended, was agreed to as follows:
          Resolved, That so much of the territory ceded or to be ceded by individual states to the United States, as is already purchased or shall be purchased of the Indian inhabitants, and offered for sale by Congress, shall be divided into distinct states in the following manner, as nearly as such cessions will admit; that is to say, by parallels of latitude, so that each state shall comprehend from north to south two degrees of latitude, beginning to count from the completion of forty five degrees north of the equator; and by meridians of longitude, one of which shall pass through the lowest point of the rapids of Ohio, and the other through the western cape of the mouth of the great Kanhaway; but the territory eastward of  this last meridian, between the Ohio, Lake Erie, and Pennsylvania, shall be one state, whatsoever may be its comprehension of latitude. That which may lie beyond the completion of the 45th degree between the said meridians shall make part of the state adjoining it on the south; and that part of the Ohio, which is between the same meridians coinciding nearly with the parallel of 39° shall be substituted so far in lieu of that parallel as a boundary line.
          That the settlers on any territory so purchased and offered for sale shall, either on their own petition or on the order of Congress, receive authority from them, with appointments of time and place, for their free males of full age within the limits of their state to meet together, for the purpose of establishing a temporary government, to adopt the constitution and laws of any one of the original states; so that such laws nevertheless shall be subject to alteration by their ordinary legislature; and to erect, subject to a like alteration, counties, townships, or other divisions, for the election of members for their legislature.
          That when any such state shall have acquired twenty thousand free inhabitants, on giving due proof thereof to Congress, they shall receive from them authority with appointments of time and place, to call a Convention of representatives to establish a permanent constitution and government for themselves. Provided that both the temporary and permanent governments be established on these principles as their basis.
          First. That they shall for ever remain a part of this confederacy of the United States of America.
          Second. That they shall be subject to the articles of confederation in all those cases in which the original states shall be so subject, and to all the acts and ordinances of the United States in Congress assembled, conformable thereto.
          Third. That they in no case shall interfere with the primary disposal of the soil by the United States in Congress assembled, nor with the ordinances and regulations which Congress may find necessary for securing the title in such soil to the bona fide purchasers.
          Fourth. That they shall be subject to pay a part of the federal debts contracted or to be contracted, to be apportioned on them by Congress, according to the same common rule and measure by which apportionments thereof shall be made on the other states.
          Fifth. That no tax shall be imposed on lands the property of the United States.
          Sixth. That their respective governments shall be republican.
          
          Seventh. That the lands of non resident proprietors shall in no case be taxed higher than those of residents within any new state, before the admission thereof to a vote by its delegates in Congress.
          That whensoever any of the said states shall have of free inhabitants, as many as shall then be in any one the least numerous of the thirteen original states, such state shall be admitted by its delegates into the Congress of the United States, on an equal footing with the said original states; provided the consent of so many states in Congress is first obtained as may at the time be competent to such admission. And in order to adapt the said articles of confederation to the state of Congress when its numbers shall be thus increased, it shall be proposed to the legislatures of the states, originally parties thereto, to require the assent of two thirds of the United States in Congress assembled, in all those cases wherein by the said articles, the assent of nine states is now required, which being agreed to by them shall be binding on the new states. Until such admission by their Delegates into Congress, any of the said states after the establishment of their temporary government shall have authority to keep a member in Congress, with a right of debating, but not of voting.
          That measures not inconsistent with the principles of the confederation, and necessary for the preservation of peace and good order among the settlers in any of the said new states, until they shall assume a temporary government as aforesaid, may from time to time be taken by the United States in Congress assembled.
          That the preceding articles shall be formed into a charter of compact; shall be duly executed by the President of the United States in Congress assembled, under his hand, and the seal of the United States; shall be promulgated; and shall stand as fundamental constitutions between the thirteen original states, and each of the several states now newly described, unalterable from and after the sale of any part of the territory of such state, pursuant to this resolve, but by the joint consent of the United States in Congress assembled, and of the particular state within which such alteration is proposed to be made.
          
            Charles Thomson, Secretary
          
        